Case 1:18-cv-00248-HG-RT Document 29 Filed 03/11/19 Page 1 of 3                  PageID #: 124


                                                                               FILED IN THE
 AMERICAN SAVINGS BANK                                                  UNITED STATES DISTRICT COURT
                                                                            district OF HAWAII
 Legal Department
 P.O. Box 2300
 Honolulu, Hawaii 96804-2300         ORIGINAL                                  MAR 11 2019
 Telephone;(808)545-6249                                                at ^ o'clock and^S min.f_M
                                                                            SUEBEITIA,GLERK^^^

 Gamishee
 AMERICAN SAVINGS BANK, F.S.B.



                         IN THE UNITED STATES DISTRICT COURT


                               FOR THE DISTRICT OF HAWAII




 TRUSTEES         OF     THE     HAWAII        CIVIL NO. 18-00248 HG-RT
 LABORERS'TRUST FUNDS, et al.,                (Contract)

           Plaintiffs,
                                               ANSWER AND DISCLOSURE OF
           vs.                                 GARNISHEE AMERICAN SAVINGS BANK;
                                               CERTIFICATE OF SERVICE
 R&D TECHNOLOGIES INC., a Hawaii
 corporation.


           Defendant.




                               ANSWER AND DISCLOSURE OF
                          GARNISHEE AMERICAN SAVINGS BANK


                 AMERICAN SAVINGS BANK, a federal savings bank ("Gamishee"), for its

 Answer and Disclosure states that at the time and place of service of the Gamishee Summons

 herein:


                 There were no funds on deposit with Gamishee within the State of Hawaii to the

 credit of R & D TECHNOLOGIES INC.("Defendant").



  Received By Mai
                                                     ffC
                                                     Mailed On
                 IT                                  Date

                                                                  hS
Case 1:18-cv-00248-HG-RT Document 29 Filed 03/11/19 Page 2 of 3                     PageID #: 125



                Other than as above disclosed at said time and place of service of process, this

 Gamishee was not indebted to said Defendant, said Defendant was not in the employ of this

 Gamishee, this Gamishee did not have any goods or effects of the Defendant in its hand, and this

 Gamishee was not the agent, factor or tmstee of Defendant.

                The undersigned declares under penalty of perjury that the foregoing statements are

 based on a review of the Gamishee's records as they are maintained in the ordinary course of

 business and are tme and correct to the best of her knowledge and belief.

                DATED: Honolulu, Hawaii                   MAR 0 6 2019

                                                AMERICAN SAYINGS BANK



                                                BY:
                                                       lARIA LELANl L. VILORIA
                                                      Legal Documents Assistant




 This 2 page Answer and Disclosure of
 Gamishee American Savings Bank dated
 MAR 0 6 2019       '      subscribed and
 Swom to before me on MAR 0 6 im            ,
 In the First Circuit, State of Hawaii by
 MARIA-LELANI L. VILORIA



                    -f. dL.                                NOTARY
                                                  i-LiTuSPUBUC
                                                                     V
                                                                         \   '.
 JANKE H. OHISA
 Nomry Public, State of Hawaii                    \ \ No. 3a-3» / c
 My commission expires: January 28, 2020
Case 1:18-cv-00248-HG-RT Document 29 Filed 03/11/19 Page 3 of 3                    PageID #: 126




                                  CERTIFICATE OF SERVICE


                I hereby certify that on           Q 6 ?f)19    a copy of the foregoing ANSWER

 AND DISCLOSURE of AMERICAN SAVINGS BANK was duly served by depositing same in

 the United States Mail, postage prepaid, to the following person at the address below:

                WEINBERG,ROGER & ROSENFELD
                ASHLEY K. IKEDA 2955-0
                JERRY P.S. CHANG 6671-0
                Central Pacific Plaza
                220 South King Street, Suite 901
                Honolulu, HI 96813

                Attorneys for Plaintiff
                Trustees of the Hawaii Laborers' Trust Funds


                                                           MAR 0 6 2019
                DATED: Honolulu, Hawaii,




                                                   lRIA LELANl L. VILORIA
                                              L^gal Documents Assistant
